DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Claims 1 – 18 have been presented for examination.  Claims 1 – 2, 11 – 12, 14 and 17 are currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejections under 35 U.S.C. § 112
Applicant’s amendments overcome the 112(a) and (b) rejections.  Therefore they are withdrawn.

Response to Rejections under 35 U.S.C. § 103
Applicant’s arguments have been fully considered.  However the Office does consider them to be persuasive.

“For example, no disclosure or suggestion can be found in the cited references of planning a plant with at least one machine component configured based on task specifications that include a machine type, in combination with: … [claim language] …”

	Applicant’s arguments are not persuasive at least in view of Delgado-Arana (065) with teaches at least one machine component configured based on tasks specification that include a machine type (see Claim Rejections - 35 USC § 103).  

	Applicant argues: “This combination of features as claimed advantageously helps to simplify and improve machine plant planning. This is not least because the approach as claimed results in 3D-machine measurement sheets that each represent a machine component, including the machine type, thus enabling efficient selection of appropriate machine components for installation to achieve desired plant functions.” (emphasis added)

	Applicant argues that the resulting 3D-machine measurements sheets “represent … the machine type” apparently since they are generated from task specification which include a machine type.  The requirements for the broadest reasonable interpretation are discussed in MPEP 2111.  More specifically, Applicant argues that merely generating the 3D-machine measurement sheet results in representing the machine type, apparently in an implicit manner since there is not explicitly recited any further information added to the 3D-machine measurements sheets.  Applicant’s arguments are persuasive.

Applicant argues: “Applicant submits that no disclosure or suggestion can be found in Delgado Arana of planning a plant with at least one machine component configured based on task specifications that include a machine type, in combination with … [claim language] …
Rather, Delgado Arana is concerned with optimizing operation of previously installed manufacturing equipment of a flow shop. 
Applicant further submits one would not look to Delgado Arana to arrive at the above-discussed features of claim 1. This is not least because Delgado Arana is specifically concerned with managing product sequencing for a production schedule using manufacturing equipment already installed problems and solutions proposed by Delgado Arana are not relevant to the above-discussed features of claim 1, as Delgado Arana aims to address issues of production scheduling for manufacturing equipment that is already installed rather than installation of the equipment itself” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Delgado-Arana (065) is relied upon to teach a machine component configured based on tasks specification that include a machine type, and other references are relied upon to teach the further recited claim limitations (see Claim Rejections - 35 USC § 103).  Therefore Applicant’s arguments is not persuasive.

	Applicant appears to argue that Delgado-Arana (065) is not analogous prior art since it does not solve the same problem..  The requirements for analogous are discussed in MPEP 2141.01(a).  Examiner notes that art need not solve the same problem to be analogous art (see MPEP 2141.01(a) “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”).  Examiner further notes that Delgado-Arana (065) is in the same field of factory planning as the claimed invention.  Therefore Applicant’s arguments are not persuasive.

“Whether or not Delgado Arana recognizes that there may be different machine types with production limitations in a flow shop, however, Delgado Arana fails to disclose or suggest planning a plant with at least one machine component configured based on task specifications that include a machine type”

Applicant’s arguments are not persuasive at least in view of Delgado-Arana (065) with teaches at least one machine component configured based on tasks specification that include a machine type (see Claim Rejections - 35 USC § 103). 
Applicant argues: “Moreover, these above differences are significant. This is not least because Delgado Arana fails to achieve the above-discussed advantages of generating 3D-machine measurement sheets that each represent a machine component, including the machine type, and the resulting advantages of enabling efficient selection of appropriate machine components for installation to achieve desired plant functions. Applicant submits that Delgado Arana further fails to enable a positioning of the machine components to be mapped out relative to one another with high precision prior to installation in the plant” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Delgado-Arana (065) is relied upon to teach a machine component configured based on tasks specification that include a machine type, and other references are relied upon to teach the further recited claim limitations (e.g. selection of machine components, positioning of machine components, etc.) (see Claim Rejections - 35 USC § 103)..  Therefore Applicant’s arguments is not persuasive.

Applicant argues: “Looking now to Pokorny, Applicant submits Pokorny fails to cure the deficiencies of Jiang and Delgado Arana … Applicant submits, however, that no disclosure or suggestion can be found in Pokorny as to the above-discussed features of claim 1.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant argues: “Applicant has further reviewed the remaining cited references, Wang, Finding, and Cagan, and submits that no disclosure or suggestion in can be found in these remaining cited references as to the above-discussed features of claim 1.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Applicant argues: “Therefore, even combining the cited references is deficient, as claimed elements would still be missing. Applicant notes that this is not to attack the cited references individually. Rather, the point is that since each of the cited references fail to disclose or suggest the above-discussed features, combining these cited references is also deficient to arrive at the features as claimed” (emphasis added)

	Applicant appears to argue that each of the cited references fails to disclose or suggest one or more elements of the features 
    PNG
    media_image1.png
    214
    706
    media_image1.png
    Greyscale
, therefore the combination of the references would also be deficient to arrive at the features.  The requirements for a prima facie obviousness rejection are discussed in MPEP 2142.  Examiner notes that a prior art reference can be modified to combine with one or more references, and therefore a single reference need not teach all the claimed elements/features (see MPEP 2142 “35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action: (A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate, (B) the difference or differences in the claim over the applied reference(s), (C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and (D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made”).  Applicant has argued that each of the references is deficient with respect to one or more elements of the above features, when the rejection is based on the combination of references (i.e. any deficiencies in one references could be taught by one or more of the other references).  Further, Applicant has not specifically argued that rejection with respect to the cited references in combination, and instead has argued the entirety of the above features with respect to each reference individually.  Therefore Applicant’s arguments amount to a piecemeal analysis of the references.  Therefore Applicant's arguments are not persuasive.

Applicant argues: “Turning now to claims 11, 12, and 17, Applicant submits that claims 11, 12, and 17 have been amended to include similar subject matter as claim 1 with regard to the inclusion of a machine type in task specification and generating virtual 3D-machine measurement sheets based on the task specifications … Therefore, as claims 11, 12, and 17 include similar subject matter as claim 1, Applicant submits that similar arguments as presented above with regard to claim 1 also apply to claims 11, 12, and 17.” (emphasis added)

	Applicant argues that claim 11 is amended to recite inclusion of a machine type in task specification and generating virtual 3D-machine measurements sheets based on the task specifications, which is similar to subject matter recited in claim 1.  Applicant’s (see preceding remarks).  Therefore Applicant’s arguments with respect to claim 11 are not persuasive.

	Applicant argues that claim 12 is amended to recite inclusion of a machine type in task specification and generating virtual 3D-machine measurements sheets based on the task specifications.  Examiner notes that claim 12 appears to have been amended only to overcome the 112 rejections.  However it already recited “based on task specifications that include a machine type”.  Therefore Applicant’s arguments with respect to claim 12 are not persuasive.

Applicant argues that claim 17 is amended to recite inclusion of a machine type in task specification and generating virtual 3D-machine measurements sheets based on the task specifications.  Examiner notes that claim 17 appears to have been amended to overcome the 112 rejections, and further amended to recite “each of the at least one associated virtual 3D-machine measurement sheets representative of one machine component of the at least one manually configured machine components”, and further limiting the real surrounds to the plant.  However it already recited “based on task specifications that include a machine type”.  Therefore Applicant’s arguments with respect to claim 17 are not persuasive.

	Applicant argues: “In this way, when viewing the virtual 3D-machine measurement sheets that are virtually displayed in the real surroundings, each of these 3D-machine measurement sheets clearly indicates not only the shape of the machine component but also the machine type without the need for additional tables to identify the machine type ...


    PNG
    media_image2.png
    160
    746
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    251
    747
    media_image3.png
    Greyscale
…

Thus, the Office points to the translucent indication (bounding box) of a machine in FIG. 12 of Jiang as showing a simplified geometrical model, with the argument being that this geometrical model in FIG. 12a enables the machine type to be known, since the model in FIG. 12a can be used in conjunction with Table 2 of Jiang to identify the machine type.  Applicant respectfully disagrees with the above reasoning. If anything, the reasoning in the rejection helps to highlight differences between claim 14 and Jiang, as well as disadvantages in the approach of Jiang.  In particular, claim 14 requires that the virtual 3D-machine sheets are virtually displayed in the real surroundings and that each of the virtual 3D-machine measurement sheets comprises ‘a geometrical model and further information.’ Claim 14 further requires that the further information of each 3D-machine measurement sheet includes a machine type. Thus, as the language of claim 14 makes clear, each 3D-machine measurement sheet includes a geometrical model and further information including a machine type.  As discussed above, due to these claim limitations, when viewing the virtual 3D-machine measurement sheets that are virtually displayed, each of these 3D-machine measurement sheets indicates not only the shape of the machine component but also the machine type.  Further, in contrast to Jiang, such advantages are achieved without the need for another table to identify the machine type.
Applicant submits such features may be particularly advantageous in a case where multiple machines are similar or the same in geometrical model appearance but are actually different machine types.  For example, different machine types, though similar or the same in geometrical model appearance, may have different capabilities and potentially different installation requirements.” (emphasis added)

Applicant appears to argue that the recited “virtually displayed in the real surroundings of the plant” requires that the machine type also be displayed, and/or the machine type is directly represented in the virtual displaying (see Arguments “In this way, when viewing the virtual 3D-machine measurement sheets that are virtually displayed in the real surroundings, each of these 3D-machine measurement sheets clearly indicates not only the shape of the machine component but also the machine type without the need for additional tables to identify the machine type”).  The requirements for the broadest reasonable interpretation are discussed in MPEP 2111.  Examiner notes that the “virtually displayed” is recited at a high-level of generality and reasonably encompasses displaying any representation of the 3D-machine measurement sheet in real surroundings.  Examiner further notes that the recited “further information including a machine type” could be stored in any desired manner (i.e. non-visual formats) since the 3D-machine measurement sheet amounts to a data structure transmitted from a database (see the instant application Paragraph 20 “The database may comprise, for example, one or several files in a storage medium of the mobile computer to store the at least one associated virtual 3D-machine measurement sheet”, and claim 14 “the virtual 3D-machine measurement sheets are transmitted from a database via a network”).  Looking to the disclosure, there does not appear to be any explicit disclosure whatsoever of virtually displaying a 3D-machine measurement sheet in real surrounding indicating the machine type  (see the instant application Paragraph 56 “Vice-versa, the operator may detect a collision of a virtual 3D-machine measurement sheet with an object in the real surroundings visually on the monitor”, and Paragraph 18 “wherein the associated virtual 3D-machine measurement sheets are transmitted from the database via a network data connection to the plant operator and are optionally virtually arranged in the captured real surroundings.  This permits to suggest the alternative machine variations to the plant operator as the customer so he can quickly and reliably inspect their arrangements in the real surroundings”, and Paragraph 25 “The virtual 3D-machine measurement sheets may be, in the course of the arrangement, shifted and/or rotated with respect to the real surroundings to run through different machine arrangements for installation variations.  This permits to simply and reliably compare the different machine arrangements with each other on site in the real surroundings”).  Indeed, the disclosure appears to be wholly directed to arranging geometrical positions during virtual displaying in a real surrounding, and does not appear to be directly related in any manner to evaluating the machine type while displayed in a real surrounding.  Examiner further notes that the geometrical model implicitly shows the machine type when viewed by one of ordinary skill in the art since it could have been generated from a configured machine component having a specified machine type (see the instant application Paragraph 45-46 “In step 110, the machine components are being configured on the stationary computer based on task specifications. The task specifications comprise, for example, the machine type of the respective machine component, … Subsequently, an operator, for example a product specialist, configures the individual machine components and determines their exact geometry thereby … In step 111, the associated virtual 3D-machine measurement sheets are generated from the configured machine components.  Since, among other things, the geometry of the respective machine components are determined with the configuration, now a corresponding geometrical model may be generated for each virtual 3D-machine measurement sheet” (emphasis added)).  Therefore the recited “each of the virtual 3D-machine measurement sheets comprising a geometrical model and further information … including a machine type … and virtually displayed in the real surroundings of the plant” is reasonably encompassed by virtually displaying the geometrical model (i.e. shape) associated with the 3D-machine measurement sheet in a information (i.e. included implicitly in the geometric model, or included explicitly in the files while not being displayed). Therefore Applicant’s arguments are not persuasive.

Applicant argues that the Office’s factual findings with regard to Jiang are not reasonably encompassed by the instant claim 14 since Jiang requires a consultation with Table 2 (see Arguments “Thus, the Office points to the translucent indication (bounding box) of a machine in FIG. 12 of Jiang as showing a simplified geometrical model, with the argument being that this geometrical model in FIG. 12a enables the machine type to be known, since the model in FIG. 12a can be used in conjunction with Table 2 of Jiang to identify the machine type”).  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner respectfully disagrees since the Office Action on Pages 43 – 44 explicitly argues that the geometric representation itself contains the information related to the machine type (i.e. “underlying model implicitly corresponds to a machine type”), and argues that this is evidenced by Table 2 which shows that different machines types correspond to different shapes.  This is in contrast to Applicant’s assertion that one of ordinary skill in the art would need to consult with Table 2 in order to determine the machine type associated with a given shape.  Looking to the disclosure, one of ordinary skill in the art would be familiar with the shapes associated with different machines types since they generate the same shapes based on the specified machine type (see the instant application Paragraph 45-46 an operator that generates geometrical models of a CNC lathe and a CNC mill would also be able to recognize said CNC lathe and CNC mill if presented with the geometrical models at a later point in time “In step 110, the machine components are being configured on the stationary computer based on task specifications. The task specifications comprise, for example, the machine type of the respective machine component, … Subsequently, an operator, for example a product specialist, configures the individual machine components and determines their exact geometry thereby … In step 111, the associated virtual 3D-machine measurement sheets are generated from the configured machine components.  Since, among other things, the geometry of the respective machine components are determined with the configuration, now a corresponding geometrical model may be generated for each virtual 3D-machine measurement sheet).  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that the recited geometrical model for the corresponding machine component is separate and distinct from the further information comprising a machine type of said machine component (see Arguments “In this way, when viewing the virtual 3D-machine measurement sheets that are virtually displayed in the real surroundings, each of these 3D-machine measurement sheets clearly indicates not only the shape of the machine component but also the machine type without the need for additional tables to identify the machine type”).  The requirements for the broadest reasonable interpretation are discussed in MPEP 2111.  Looking to the disclosure, it is explicitly disclosed that the geometrical model can have different levels of granularity (see the instant application Paragraph 14 the geometrical model could comprise a surface representation (e.g. detailed CAD surface model), or could comprise merely the essential measures (e.g. a simple bounding box) “the geometrical model may be a plurality of triangular and/or quadrangular surface elements which form at least one coherent surface network and which represent the extent of the at least one machine component. Equally, the geometrical model may be CAD data of the at least one configured machine component. It is also conceivable that the at least one associated virtual 3D-machine measurement sheet is a schematic geometrical model representing the essential measures of the at least one machine component as a 3D-model.”).  Using the teachings of Jiang as an example, there is shown both a bounding box and a surface representation of the machine component, and either of which could represent the geometrical model (i.e. the bounding box would be a simple representation corresponding to the maximum extent of the machine component which corresponds to how a bounding box is generated, and the surface representation would be a detailed representation).  Examiner notes that although Jiang teaches a surface representation of the machine component visible inside a translucent bounding box, it is explicitly the bounding box which is used to check for collisions (see Jiang Page 463, Right “During the planning process, if any vertex of the bounding box of this facility is detected to be located within the bounding box of another facility, collision is detected, as shown in Fig. 12d”).  Examiner further notes that the recited “geometrical model” reasonably encompasses a bounding box being used to check for collisions during a virtual displaying in a real surrounding.  Examiner further notes that Applicant explicitly argues that a 3D-machine measurement sheet is representative of a machine type merely by being generating from a machine component which is configured according to a specified machine type (see claim 1 and Arguments Page 11 “Applicant submits that the cited references, alone or in combination, fail to disclose or suggest each and every limitation of amended claim 1 … This is not least because the approach as claimed results in 3D-machine measurement sheets that each represent a machine component, including the machine type, thus enabling efficient selection of appropriate machine components for installation to achieve desired plant functions”).  Therefore the surface representation visible inside the bounding box (and not used to check for collisions) is reasonably encompassed by the recited “further information including a machine type” in combination with “virtually displayed in the real surroundings of the plant”.  Therefore, a single surface representation could also represent the geometry and the machine type if the geometry is merely generated from the machine type.  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that the instant claim 14 reasonably encompasses “a case where … different machine types, though similar or the same in geometrical model appearance, may have different capabilities and potentially different installation requirements” (see Arguments).  The requirements for the broadest reasonable interpretation are discussed in MPEP 2111.  Looking to the disclosure, the argued “installation requirements” appear to be wholly directed to arranging geometrical positions of the machines (i.e. the “installation requirements” are related to having enough physical space in a factory layout without having the machines overlapping), and do not appear to be directly related in any manner to the machine type and/or “different capabilities” beyond their geometrical dimensions (see the instant application Paragraph 26 “For example, in the collision check, an overlap of the at least one virtual 3D-machine measurement sheet with the object of the real surroundings may be determined”, and Paragraph 30 “Since the instructions to be carried out instruct the mobile computer at the plant operator's site to capture the real surroundings for the installation of the at least one machine component with the camera system, the actual premises for the plant are captured, instead of a possibly only incomplete or faulty plan … Since the at least one virtual 3D-machine measurement sheet is virtually arranged in the real surroundings, an operator may particularly reliably and quickly see whether the at least one machine component may be erected unobstructedly. For example, in the virtual arrangement, it can be particularly easily and reliably checked whether the machine component will collide with a unit projecting from above, for example an air duct”).  More specifically, the disclosure does not appear to contemplate any other requirements related to the machine type and beyond the physical dimensions associated with the machine components.  Indeed, the disclosure explicitly addresses the problem of arranging machine components when the actual factory layout does not match the planned layout (see the instant application Paragraph 70 “Since the instructions of the application to be carried out instruct the mobile computer 30 at the plant operator's site to capture the real surroundings 20 for the installation of the machine components Ml, Tl, M2 with the camera system 32, the actual premises for the plant are captured, instead of a possibly only incomplete or faulty plan. Therefore, differences between the actual premises and the planning are avoided”).  Therefore, distinguishing between machine that are of a different type while having similar or the same geometrical models does not appear to overcome any disclosed problem or address any disclosed need.  Therefore Applicant’s arguments are not persuasive. 

Applicant argues: “The Office further does not point to Pokorny as teaching such claimed features.  Thus, Applicant submits that Pokorny also fails to achieve the above-discussed advantages as to each of the 3D-machine measurement sheets indicating not only the shape of the machine component but also the machine type when the 3D-machine measurement sheets are viewed in the real surroundings of the plant, without the need for an additional table to identify the machine type.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Pokorny is not relied upon to teach the indicated claimed features since Pokorny is relied upon merely to teach the plant planning is for a plant in the beverage processing industry (see Claim Rejections - 35 USC § 103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. “An AR-based hybrid approach for facility layout planning and evaluation for existing shop floors” in view of Delgado-Arana, E. (US 2018/0032065) (henceforth "Delgado-Arana (065)”), and further in view of Pokorny et al. (US 2006/0241791) (henceforth “Pokorny (791)”).  Jiang, Delgado-Arana (065) and Pokorny (791) ) are analogous art since they are in the same field of factory planning, and since they solve the same problem of determining an optimum factory plan.

With regard to claim 1, Jiang teaches a method for planning a plant with at least one machine component, (Jiang Page 458, Right “Section 6 introduces the AHFLE system (an AR-based hybrid approach to facility layout planning and evaluation), which implements the virtual model construction technique and the GMCC method”, and Figure 12 show a machine component being placed 
    PNG
    media_image4.png
    259
    313
    media_image4.png
    Greyscale
)
generating at least one virtual 3D-machine measurement sheet from at least one configured machine component; (Jiang Page 468, Left “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process”, and Figure 1 3D virtual models are inputs to an augmented shop floor 
    PNG
    media_image5.png
    553
    829
    media_image5.png
    Greyscale
, and Figure 6 the virtual model has a place in an actual shop floor (associated virtual 3D-machine measurement sheet) 
    PNG
    media_image6.png
    446
    669
    media_image6.png
    Greyscale
)
wherein each of the at least one 3D-machine measurement sheet represents a machine component of the at least one configured machine component, and (Jiang Figure 6 and Page 468, Left virtual models of factory equipment are constructed and arranged virtually “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process … In particular, the object manipulation menu (Fig. 6) provides four types of transformation commands for the users to manipulate the objects, viz., translation, rotation, scaling, and extrusion (for building models).”)
capturing real surroundings for an installation of at least one configured machine component with a camera system; and (Jiang Figure 3 
    PNG
    media_image7.png
    336
    445
    media_image7.png
    Greyscale
, and Figure 9 and Page 470, Left “The hardware setup of the system is provided in Fig. 9. A head-mounted display (HMD) is used to capture live video streams and display the results to the users. The users can walk around the shop floor while they use AHFLE to design the layout plans” 
    PNG
    media_image8.png
    315
    377
    media_image8.png
    Greyscale
)
arranging the at least one virtual 3D-machine measurement sheet virtually in the captured real surroundings (Jiang Figure 12 shows virtual machine models alongside real machines in a single image to detect collision, as if the virtual model were alongside the real machine 
    PNG
    media_image9.png
    498
    293
    media_image9.png
    Greyscale
)
wherein the at least one virtual 3D-machine measurement sheet comprises a geometrical model and further information, the further information including a machine type (Jiang Figure 12 the virtual machine model has a bounding box (i.e. a simplified geometric representation defining a closed surface), and the bounding box is translucent such that the underlying model is also visible, where the underlying model implicitly corresponds to a machine type, and Table 2 the underlying model visible inside the bounding box would readily be identifiable as a machine type 
    PNG
    media_image10.png
    365
    766
    media_image10.png
    Greyscale
)

Jiang further teaches:
defining the layout optimization criteria based on task requirements (Jiang Page 460, Left criteria and constraints are defined based on task requirements, and Figure 10 
    PNG
    media_image11.png
    163
    220
    media_image11.png
    Greyscale
, and Table 2 
    PNG
    media_image12.png
    165
    452
    media_image12.png
    Greyscale
, and Figure 4 
    PNG
    media_image13.png
    300
    696
    media_image13.png
    Greyscale
)

Jiang does not appear to explicitly disclose: that the machine components are configured based on task specifications that include a machine type.

However Delgado-Arana (065) teaches:
wherein the at least one machine component is configured based on task specifications that include a machine type (Delgado-Arana (065) Paragraph 24 machines are configured based on the specific product batch scheduled to be manufactured “producing manufacturing schedules that reduce or limit changeover times by sequencing products having the same or similar product geometry to form production batches … thereby reducing idle time caused by changing or adjusting machines or tools in the process.”, and Paragraph 30 the particular batch can be linked to a machine type “Each machine type may be limited to processing a subset of product families and has a unique processing time for each product family”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang with the method of configuring machines based on the specific product batch being manufactured disclosed by Delgado-Arana (065).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently manufacture the product (Delgado-Arana (065) Paragraph 24).

Jiang in view of Delgado-Arana (065) does not appear to explicitly disclose: that the plant planning is for a plant in the beverage processing industry.

However Pokorny (791) teaches:
a method for planning a plant in a field of a beverage processing industry with at least one machine component (Pokorny (791) Paragraph 56-57 beverage processing machines are arranged as variations using virtual reality “According to an embodiment of the invention at least a part of the machines is arranged as one of the following machines: bottle erecting machine; material filling machine; cap sorting machine; cap aligning machine; bottle sealing machine … a building and/or the machine arrangement components of a machine arrangement as well as a virtual/reality planning system enables rapid and economic design or variation of a packaging line.”)
(Pokorny (791) Paragraph 49 “In this way it is possible to very simply and quickly carry out virtual displacement of elements of a process line in their physical arrangement and to calculate the result of the displacement and represent it to a user with respect to the external appearance within a virtual/reality environment”)

With regard to claim 11, Jiang teaches a computer system, the computer system comprising: (Jiang Page 471, Left “The AHFLE system is implemented on a laptop with a 2.56-GHz processor and an NVIDIA GeForce 9600 M GT video card”)
generate at least one virtual 3D-machine measurement sheet from at least one configured machine component, (Jiang Page 468, Left “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process”, and Figure 1 3D virtual models are inputs to an augmented shop floor 
    PNG
    media_image5.png
    553
    829
    media_image5.png
    Greyscale
, and Figure 6 the virtual model has a place in an actual shop floor (associated virtual 3D-machine measurement sheet) 
    PNG
    media_image6.png
    446
    669
    media_image6.png
    Greyscale
)
each of the at least one virtual 3D-machine measurement sheet representing a corresponding configured from at least one configured machine component (Jiang Figure 6 and Page 468, Left virtual models of factory equipment are constructed and arranged virtually “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process … In particular, the object manipulation menu (Fig. 6) provides four types of transformation commands for the users to manipulate the objects, viz., translation, rotation, scaling, and extrusion (for building models).”)
capture real surroundings for an installation of at least one configured machine component with a camera system, and (Jiang Figure 3 
    PNG
    media_image7.png
    336
    445
    media_image7.png
    Greyscale
, and Figure 9 and Page 470, Left “The hardware setup of the system is provided in Fig. 9. A head-mounted display (HMD) is used to capture live video streams and display the results to the users. The users can walk around the shop floor while they use AHFLE to design the layout plans” 
    PNG
    media_image8.png
    315
    377
    media_image8.png
    Greyscale
)
arrange the at least one virtual 3D-machine measurement sheet virtually in the captured real surroundings, and (Jiang Figure 12 shows virtual machine models alongside real machines in a single image to detect collision, as if the virtual model were alongside the real machine 
    PNG
    media_image9.png
    498
    293
    media_image9.png
    Greyscale
)
wherein the computer system comprises at least one stationary computer and a mobile computer which are interconnected via a network data connection (Jiang Page 459, Right the components are implemented as a web-based (via a network data connection) client/server framework (stationary computer) “A web-based client/server framework was developed. As the layout plans are rendered in the real shop floor, the operators will evaluate these plans remotely on-site in the AR environment and provide feedback to the planners.”, and Page 470, Left and Figure 9 the user carries a laptop connected to the camera 
    PNG
    media_image14.png
    236
    281
    media_image14.png
    Greyscale
)
wherein each of the at least one virtual 3D-machine measurement sheet comprises a geometrical model and further information, the further information including a machine type (Jiang Figure 12 the virtual machine model has a bounding box (i.e. a simplified geometric representation defining a closed surface), and the bounding box is translucent such that the underlying model is also visible, where the underlying model implicitly corresponds to a machine type, and Table 2 the underlying model visible inside the bounding box would readily be identifiable as a machine type 
    PNG
    media_image10.png
    365
    766
    media_image10.png
    Greyscale
)

Jiang does not appear to explicitly disclose: that the machine components are configured from task specifications that include a machine type.

However Delgado-Arana (065) teaches:
a one machine component is configured from task specifications that include a machine type (Delgado-Arana (065) Paragraph 24 machines are configured based on the specific product batch scheduled to be manufactured “producing manufacturing schedules that reduce or limit changeover times by sequencing products having the same or similar product geometry to form production batches … thereby reducing idle time caused by changing or adjusting machines or tools in the process.”, and Paragraph 30 the particular batch can be linked to a machine type “Each machine type may be limited to processing a subset of product families and has a unique processing time for each product family”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang with the method of configuring machines based on the specific product batch being manufactured disclosed by Delgado-Arana (065).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently manufacture the product (Delgado-Arana (065) Paragraph 24).

Jiang in view of Delgado-Arana (065) does not appear to explicitly disclose: at least one storage medium readable by the computer system, the at least one storage medium comprising instructions readable by the computer system and which, are executable by the computer system to instruct the computer system to.

However Pokorny teaches:
at least one storage medium readable by the computer system, the at least one storage medium comprising instructions readable by the computer system and which, are executable by the computer system to instruct the computer system to: (Pokorny (791) Paragraph 3 simulation software runs on a computer “A commercially available simulation program is described in http://www.ika.tz-dd.de; Mar. 20, 2003. This provides computer-assisted simulation of a machine arrangement, also termed process line in the following, having a plurality of processing machines coupled together”, and Paragraph 18 a simulation program is stored on a memory “A simulation device similarly provided in the machine simulation arrangement comprises … a fourth memory for storage of a simulation program.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065) with the computing system to implement optimizing a factory layout disclosed by Pokorny (791).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently analyze the results of the variations in the machine components (Pokorny (791) Paragraph 49 “In this way it is possible to very simply and quickly carry out virtual displacement of elements of a process line in their physical arrangement and to calculate the result of the displacement and represent it to a user with respect to the external appearance within a virtual/reality environment”)

With regard to claim 6, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the methods of parent claim 1, and further teaches:
wherein the capturing of the real surroundings and the virtual arrangement of the at least one virtual 3D-machine measurement sheet are accomplished in the captured real surroundings by means of 
a mobile computer, preferably with a laptop computer, (Jiang Figure 9 the user has a laptop)
a tablet computer, 
data goggles, or with (Jiang Figure 9 the user has a head mounted display)
a smartphone.

With regard to claim 8, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and further teaches:
wherein the virtual 3D-machine measurement sheets are shifted and/or rotated during the arranging with respect to the captured real surroundings to run through different machine arrangements for installation variations. (Jiang Page 460, Right “Throughout the modeling procedure, a transformation matrix is provided to the users to allow them to manipulate the models to achieve translation, rotation, and scaling of the models.”, and Figure 12 the virtual modeled object overlaid on the captured real surrounding is associated with a numerical position in a set of global coordinates  
    PNG
    media_image15.png
    641
    243
    media_image15.png
    Greyscale
)

With regard to claim 9
wherein the virtual arrangement of the at least one virtual 3D-machine measurement sheet is checked in the captured real surroundings for a collision with at least one other object. (Jiang Figure 12 collisions are detected 
    PNG
    media_image16.png
    211
    261
    media_image16.png
    Greyscale
)

With regard to claim 10, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and further teaches:
wherein the real surroundings are captured as at least one camera image, and (Jiang Figure 12 virtual machines are superimposed on a real image of the factory floor 
    PNG
    media_image16.png
    211
    261
    media_image16.png
    Greyscale
)
wherein the at least one virtual 3D-machine measurement sheet is perspectively arranged with respect to the at least one camera image. (Jiang Figure 12 shows two different perspectives of the same virtual machines superimposed on a real image of a factory floor  
    PNG
    media_image17.png
    209
    497
    media_image17.png
    Greyscale
)

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791), and further in view of Wang et al. “Integrating Simulation Optimization with VR for Facility Layout Evaluation” (henceforth “Wang (Integrating)”).  Jiang, Delgado-Arana (065), Pokorny (791) and Wang (Integrating) are analogous art since they are in the same field of factory planning, and since they solve the same problem of determining an optimum factory plan.

With regard to claim 2, Jiang in view Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and further teaches:
wherein there are a plurality of machine components, and wherein a manufacturer configures several of the plurality of the machine components and (Delgado-Arana (065) Paragraph 24 multiple machines and/or tools are adjusted during the manufacturing of the products by the manufacturer)
wherein the associated virtual 3D-machine measurement sheets are transmitted a plant operator and are optionally virtually arranged in the captured real surroundings (Jiang Page 459, Right the components are implemented as a web-based (via a network data connection) client/server framework (data transmitted to and from) “A web-based client/server framework was developed. As the layout plans are rendered in the real shop floor, the operators will evaluate these plans remotely on-site in the AR environment and provide feedback to the planners.”)

Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) does not appear to explicitly disclose: that the associated virtual 3D-machine measurement sheets are stored in a database as alternatives; that the transmitted virtual 3D-machine measurements sheets are for the alternative machine variations.

However Wang (Integrating) teaches:
stores the associated virtual 3D-machine measurement sheets for a plant operator as alternative machine variations in a database, and (Wang (Integrating) Page 389, Right a user selects models from a database (stored in a database) “Each machine in the module is represented by a 2D model corresponding to a three –dimensional (3D) model used in the VR system. These models are stored in the model database.  When designers design the layout, they just select the model to be used in the model database by drag and drop.”, and Page 392, Left the selected models are used to create a layout design (alternative machine variations) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
the transmitted virtual 3D-machine measurements sheets are for the alternative machine variations (Wang (Integrating) Figure 1 information is communicatively transmitted from the model database 
    PNG
    media_image18.png
    301
    465
    media_image18.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the method of selecting machine models from a database for a layout design disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

With regard to claim 3, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and further teaches:
wherein a manufacturer configures several alternative plants with the at least one machine component and correspondingly (Jiang Page 466, Right and Figure 10 various layout can be configured and evaluated interactively “By using the two planning modes, a set of alternative layout plans can be produced. The selection of the final plan lies with the users” 
    PNG
    media_image19.png
    501
    385
    media_image19.png
    Greyscale
)
wherein the virtual plant variations are transmitted, with the respective associated virtual 3D-machine measurement sheets, a plant operator and are optionally virtually arranged in the captured real surroundings (Jiang Page 459, Right the components are implemented as a web-based (via a network data connection) client/server framework (data transmitted to and from) “A web-based client/server framework was developed. As the layout plans are rendered in the real shop floor, the operators will evaluate these plans remotely on-site in the AR environment and provide feedback to the planners.”)

Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) does not appear to explicitly disclose: stores several virtual plant variations with respective associated virtual 3D-machine measurement sheets for a plant operator in a database.

However Wang (Integrating) teaches:
stores several virtual plant variations with respective associated virtual 3D-machine measurement sheets for a plant operator in a database, and (Wang (Integrating) Page 389, Right and Figure 1 a layout design is stored in a database (stores in a database) and the layout design can be changed (several virtual plant variations), where multiple changed versions could be stored at the same time “The relation of three modules is shown in Figure 1. The three modules share the same database. Once layout in one module is changed, the layout in another two modules will correspond to change” 
    PNG
    media_image20.png
    337
    489
    media_image20.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the method of storing changed layout design information in a database disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”).

With regard to claim 4, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and further teaches: 
the steps are implemented on a mobile computer (Jiang Page 470, Left and Figure 9 the system is implemented with the shown hardware comprising a laptop 
    PNG
    media_image14.png
    236
    281
    media_image14.png
    Greyscale
)

Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) does not appear to explicitly disclose: wherein the at least one virtual 3D-machine measurement sheet is generated on a mobile computer and stored in a database on the mobile computer, and wherein on the mobile computer, the at least one associated virtual 3D-machine measurement sheet is retrieved from the database and virtually arranged in the captured real surrounding


wherein the at least one virtual 3D-machine measurement sheet is generated on a (Wang (Integrating) Page 391, Right any desired model can be imported into the database (generate virtual 3D-machine measurement sheets) for use by a designer in the virtual reality system “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models … Model information management is responsible to define, modify and delete the attributes of models by interactive way”, and Page 392, Left the models support a layout design which would meet certain criteria (from the task specifications) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
wherein on the mobile computer, the at least one associated virtual 3D-machine measurement sheet is retrieved from the database and virtually arranged in the captured real surroundings (Wang (Integrating) Page 389, Right a user selects models from a database (virtual 3D-machine measurements sheet retrieved from the database) “Each machine in the module is represented by a 2D model corresponding to a three –dimensional (3D) model used in the VR system. These models are stored in the model database.  When designers design the layout, they just select the model to be used in the model database by drag and drop.”, and Page 392, Left the selected models are used to create a layout design (virtually arranged in the captured real surroundings) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a beverage factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the method of selecting machine models from a pre-populated database for a layout design disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

With regard to claim 5, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 1, and does not appear to 

However Wang (Integrating) teaches:
wherein the at least one machine component and/or the at least one virtual 3D-machine measurement sheet is stored in a database (Wang (Integrating) Page 391, Right any desired model can be imported into the database (virtual 3D-machine measurement sheets) for use by a designer in the virtual reality system “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models … Model information management is responsible to define, modify and delete the attributes of models by interactive way”, and Page 392, Left the models support a layout design which would meet certain criteria “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a beverage factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the method of selecting machine models from a pre-populated database for a layout design disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791), and further in view of Finding et al. (US 2018/0253900) (henceforth “Finding (900)”).  Jiang, Delgado-Arana (065), Pokorny (791) and Finding (900) are analogous art since they are in the same field of factory planning, and since they solve the same problem of analyzing information regarding a new factory plan.

With regard to claim 7, Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) teaches all the elements of the parent claim 6, and further teaches:
wherein the camera system is directly connected to the mobile computer (Jiang Figure 9 the web camera is connected to the laptop)

integrated in the mobile computer.

However Finding (900) teaches:
wherein the camera system is integrated in the mobile computer. (Finding (900) Paragraph 19 the camera is of a mobile computer device “AR devices allow a user to experience information, such as in the form of a three-dimensional virtual object overlaid on an image of a physical object captured by a camera of a display device (e.g., mobile computing device, wearable computing device such as a head mounted device).”
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Pokorny (791) with the camera of a mobile computing device used in augmented reality disclosed by Finding (900).  One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to better experience information related to a machine in a factory (Finding (900) Paragraph 19-20 “Other AR applications allow a user to experience visualization of the additional information overlaid on top of a view or an image of any object in the real physical world. The virtual object may include a three-dimensional virtual object or a two-dimensional virtual object.  For example, the three-dimensional virtual object may include a three-dimensional view of a machine. … AR devices can also be used to provide instructions on how to operate machinery or tools in factory”, and Paragraph 24 “In another example, a factory worker may install a new production line and may want to share shut down and/or start up information with other workers”).

Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Pokorny (791).  Jiang and Pokorny (791) are analogous art since they are in the same field of factory layout planning, and since they solve the same problem of determining an optimum factory layout.

With regard to claim 14, Jiang teaches a mobile computer for planning a plant …, comprising: (Jiang Page 458, Right “Section 6 introduces the AHFLE system (an AR-based hybrid approach to facility layout planning and evaluation), which implements the virtual model construction technique and the GMCC method”, and Figure 12 show a machine component being placed 
    PNG
    media_image4.png
    259
    313
    media_image4.png
    Greyscale
, and Figure 9 the user carries a laptop connected to the camera 
    PNG
    media_image14.png
    236
    281
    media_image14.png
    Greyscale
)
instruct the mobile computer to capture, at a plant operator's site, real surroundings of a plant for installing machine components with a camera system, (Jiang Figure 3 
    PNG
    media_image7.png
    336
    445
    media_image7.png
    Greyscale
, and Figure 9 and Page 470, Left “The hardware setup of the system is provided in Fig. 9. A head-mounted display (HMD) is used to capture live video streams and display the results to the users. The users can walk around the shop floor while they use AHFLE to design the layout plans” 
    PNG
    media_image8.png
    315
    377
    media_image8.png
    Greyscale
)
wherein a virtual 3D-machine measurement sheet is generated for each of the machine components (Jiang Figure 6 and Page 468, Left 3D virtual models are created (virtual 3D-machine measurements sheet is generated), and each virtual model has a place in an actual shop floor (for each of the machine components) and arranged virtually  
    PNG
    media_image6.png
    446
    669
    media_image6.png
    Greyscale
 “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process … In particular, the object manipulation menu (Fig. 6) provides four types of transformation commands for the users to manipulate the objects, viz., translation, rotation, scaling, and extrusion (for building models)”, and Figure 1 3D virtual models are inputs to an augmented shop floor 
    PNG
    media_image5.png
    553
    829
    media_image5.png
    Greyscale
)
each of the virtual 3D-machine measurements sheets comprising a geometrical model and further information for a corresponding machine component of the machine components, the further information including a machine type, and (Jiang Figure 12 the virtual machine model has a bounding box (i.e. a simplified geometric representation defining a closed surface), and the bounding box is translucent such that the underlying model is also visible, where the underlying model implicitly corresponds to a machine type, and Table 2 the underlying model visible inside the bounding box would readily be identifiable as a machine type  
    PNG
    media_image10.png
    365
    766
    media_image10.png
    Greyscale
) (Examiner notes that the virtual 3D-machine measurements sheets are explicitly “generated for each of the machine components” and therefore any information they contain is implicitly “for a corresponding machine component of the machine components”)
wherein the virtual 3D-machine measurement sheets are transmitted from a database via a network data connection to the mobile computer and virtually displayed in the real surroundings of the plant (Jiang Page 459, Right the components are implemented as a web-based (via a network data connection) client/server framework (data transmitted to and from), where the client computer could be the laptop (to the mobile computer) “A web-based client/server framework was developed. As the layout plans are rendered in the real shop floor, the operators will evaluate these plans remotely on-site in the AR environment and provide feedback to the planners.”, and Figure 6 and Figure 10 virtual models are shown in an augmented shopfloor (virtually displayed in the real surroundings of the plant) 
    PNG
    media_image21.png
    391
    451
    media_image21.png
    Greyscale
)

Jiang does not appear to explicitly disclose: that the plant is in the field of a beverage processing industry; and a storage medium readable by the mobile computer, the storage medium comprising instructions readable by the mobile computer which are executable by the mobile computer to.  

However Pokorny (791) teaches:
a storage medium readable by the mobile computer, the storage medium comprising instructions readable by the mobile computer which are executable by the mobile computer to: (Pokorny (791) Paragraph 3 simulation software runs on a computer “A commercially available simulation program is described in http://www.ika.tz-dd.de; Mar. 20, 2003. This provides computer-assisted simulation of a machine arrangement, also termed process line in the following, having a plurality of processing machines coupled together”, and Paragraph 18 a simulation program is stored on a memory “A simulation device similarly provided in the machine simulation arrangement comprises … a fourth memory for storage of a simulation program.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang with the method of forming variations of machines in a packaging line disclosed by Pokorny (791).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently analyze the results of the variations in the machine components (Pokorny (791) Paragraph 49 “In this way it is possible to very simply and quickly carry out virtual displacement of elements of a process line in their physical arrangement and to calculate the result of the displacement and represent it to a user with respect to the external appearance within a virtual/reality environment”)

With regard to claim 15, Jiang in view of Pokorny (791) teaches all the elements of the parent claim 14, and further teaches: 
wherein the mobile computer is a laptop computer, a tablet computer, data goggles, or a smart phone (Jiang Figure 9 the user has a laptop). 

claim 16, Jiang in view of Pokorny (791) teaches all the elements of the parent claim 14, and further teaches:
wherein the virtual 3D-machine measurement sheets are virtually arranged in the captured real surroundings (Jiang Figure 12 shows virtual machine models alongside real machines in a single image to detect collision, as if the virtual model were alongside the real machine 
    PNG
    media_image9.png
    498
    293
    media_image9.png
    Greyscale
)

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pokorny (791) in view of Delgado-Arana (065), and further in view of Wang .

With regard to claim 12, Pokorny (791) teaches a computer for planning a plant in a field of a beverage processing industry, comprising: (Pokorny (791) Paragraph 12 “The present invention has the object of creating a computer-assisted simulation of a machine arrangement in which a flexible planning is made possible with consideration of changes in the physical arrangement of the individual machines within the machine arrangement”, and Paragraph 29 “The invention can be realized not only as hardware, i.e. by means of a specially equipped electrical circuit, but also as software or in desired parts as both hardware and software”, and Paragraph 56-57 beverage processing machines are arranged as variations using virtual reality (in a field of beverage processing) “According to an embodiment of the invention at least a part of the machines is arranged as one of the following machines: bottle erecting machine; material filling machine; cap sorting machine; cap aligning machine; bottle sealing machine … a building and/or the machine arrangement components of a machine arrangement as well as a virtual/reality planning system enables rapid and economic design or variation of a packaging line.”)
a storage medium readable by the computer, the storage medium comprising instructions readable by the computer which are executable by the computer to: instruct the computer to (Pokorny (791) Paragraph 3 simulation software runs on a computer “A commercially available simulation program is described in http://www.ika.tz-dd.de; Mar. 20, 2003. This provides computer-assisted simulation of a machine arrangement, also termed process line in the following, having a plurality of processing machines coupled together”, and Paragraph 18 a simulation program is stored on a memory “A simulation device similarly provided in the machine simulation arrangement comprises … a fourth memory for storage of a simulation program.”)

Pokorny (791) does not appear to explicitly disclose: configure, at a manufacturer's site, a plant in the field of the beverage processing industry with several manually configured machine components based on task specifications that include a machine type.

However Delgado-Arana (065) teaches:
configure, at a manufacturer's site, a plant manually configured machine components based on task specifications that include a machine type, and to (Delgado-Arana (065) Paragraph 24 machines are configured based on the specific product batch scheduled to be manufactured “producing manufacturing schedules that reduce or limit changeover times by sequencing products having the same or similar product geometry to form production batches … thereby reducing idle time caused by changing or adjusting machines or tools in the process.”, and Paragraph 30 the particular batch can be linked to a machine type “Each machine type may be limited to processing a subset of product families and has a unique processing time for each product family”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the computing system to implement optimizing a beverage factory layout disclosed by Pokorny (791) with the method of configuring machines based on the specific product batch being manufactured disclosed by Delgado-Arana (065).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently manufacture the product (Delgado-Arana (065) Paragraph 24).

Pokorny (791) in view of Delgado-Arana (065) does not appear to explicitly disclose: automatically generate associated virtual 3D-machine measurement sheets based on the manually configured machine components from the task specifications, wherein the virtual 3D-machine measurement sheets are stored as alternative machine variations in a database for a plant operator.
	
However Wang (Integrating) teaches:
manually generate associated virtual 3D-machine measurement sheets based on manually configured machine components from task specifications (Wang (Integrating) Page 391, Right any desired model can be imported into the database interactively (manually generate associated virtual 3D-machine measurement sheets) for use by a designer in the virtual reality system “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models … Model information management is responsible to define, modify and delete the attributes of models by interactive way”, and Page 392, Left the models support a layout design which would meet certain criteria (from the task specifications) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”, and Page 391, Left models can be created using interactive commonly available software (based on the manually configured machine components) “Models needed by VR system are usually created using CAD software, such as CATIA, Pro/E or SolidWorks”)
wherein the virtual 3D-machine measurement sheets are stored as alternative machine variations in a database for a plant operator (Wang (Integrating) Page 389, Right a user selects models from a database (stored in a database) “Each machine in the module is represented by a 2D model corresponding to a three –dimensional (3D) model used in the VR system. These models are stored in the model database.  When designers design the layout, they just select the model to be used in the model database by drag and drop.”, and Page 392, Left the selected models are used to create a layout design (alternative machine variations) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
(Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

Pokorny (791) in view of Delgado-Arana (065), and further in view of Wang (Integrating) does not appear to explicitly disclose: that the associated virtual 3D-machine measurements sheets are generated automatically based on the manually configured machine components. 

However Cagan teaches:
automatically generate associated virtual 3D-machine measurement sheet based on configured machine components, (Cagan Page 608, Right a bounding surface is created for around a 3D model using a computer algorithm, where the computer algorithm could operate on the interactively imported models of Wang (Integrating) “The representation starts with an axial-aligned bounding box of the original object, and the box is recursively subdivided into eight octants”, and Page 603, Right the bounding surfaces can be boxes or tessellated triangles “To reduce the number of triangles to be checked in the intersection calculation, the bounding boxes of the objects and triangles are checked first for intersection”, and Page 605, Left the automated bounding box extraction can come from CAD models generated in another application such as the interactively imported models of Wang (Integrating) “The component geometry can be imported from commercially available CAD packages and octree representations are used for quick interference evaluation between components of complex shapes”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of configuring machines in a beverage factory based on a manufacturing task disclosed by Pokorny (791) in view of Delgado-Arana (065), and further in view of Wang (Integrating) with the method of creating a bounding surface on a 3D model using a computer algorithm disclosed by Cagan.  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently compute intersections between the 3D model and other objects (Cagan Page 603, Right “To reduce the number of triangles to be checked in the intersection calculation, the bounding boxes of the objects and triangles are checked first for intersection”)

With regard to claim 13, Pokorny (791) in view of Delgado-Arana (065), and further in view of Wang (Integrating), and further in view of Cagan teaches all the elements of the parent claim 12, and further teaches: 
wherein the computer is a stationary computer (Pokorny (791) Paragraph 127-131 conventional personal computers are stationary “As described in http://www.ipa.fhg.de; Jul. 23, 2003 and connnercially available per se, the three-dimensional planning table 205 comprises several components, particularly … a conventional personal computer of appropriate capacity.”)

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Delgado-Arana (065), and further in view of Wang (Integrating), and further in view of Cagan et al. “A survey of computational approaches to three-dimensional layout problems” (henceforth “Cagan”), and further in view of Pokorny (791).  Jiang, Delgado-Arana (065), Wang (Integrating), Cagan and Pokorny (791) are analogous art since they are in the same field of factory planning, and since they solve the same problem of determining an optimum factory plan.

With regard to claim 17, Jiang teaches a mobile computer for planning a plant, comprising: (Jiang Page 458, Right “Section 6 introduces the AHFLE system (an AR-based hybrid approach to facility layout planning and evaluation), which implements the virtual model construction technique and the GMCC method”, and Figure 12 show a machine component being placed 
    PNG
    media_image4.png
    259
    313
    media_image4.png
    Greyscale
, and Page 470, Left and Figure 9 the hardware setup comprises a laptop “”The hardware setup of the system is provided in Fig. 9. … The users can walk around the shop floor while they use AHFLE to design the layout plans. 
    PNG
    media_image8.png
    315
    377
    media_image8.png
    Greyscale
)
instruct the mobile computer to configure the plant with at least one manually configured machine component based on constraints, and (Jiang Figure 5 
    PNG
    media_image22.png
    325
    603
    media_image22.png
    Greyscale
, and Page 468, Left and Figure 10 the MADM algorithm is based on virtual machine models that are constructed “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process”, and Table 1 virtual models can be constructed using primitives (with at least one manually configured machine component) 
    PNG
    media_image23.png
    378
    474
    media_image23.png
    Greyscale
)
generate, based on the at least one manually configured machine component, at least one associated virtual 3D-machine measurement sheet, (Jiang Page 468, Left and Table 1 teaches manually generating a virtual 3D-machine measurement sheet “The interactive modeling module provides an implementation of the modeling method presented in Section 3. To build a primitive model, the users begin by choosing a primitive type, e.g., a plane, from the modeling commands and define the POIs by clicking the same points in the world CS from two different frames.”)
each of the at least one associated virtual 3D-machine measurement sheets representative of one machine component of the at least one manually configured machine components (Jiang Figure 6 and Page 468, Left virtual models of factory equipment are constructed and arranged virtually “Virtual models of the new facilities to be laid out need to be constructed a priori. These models will be augmented onto the real shop floor for manipulation during the planning process … In particular, the object manipulation menu (Fig. 6) provides four types of transformation commands for the users to manipulate the objects, viz., translation, rotation, scaling, and extrusion (for building models).”)
wherein the at least one virtual 3D-machine measurement sheet comprises a geometrical model and further information, the further information including a machine type (Jiang Figure 12 the virtual machine model has a bounding box (i.e. a simplified geometric representation defining a closed surface), and the bounding box is translucent such that the underlying model is also visible, where the underlying model implicitly corresponds to a machine type, and Table 2 the underlying model visible inside the bounding box would readily be identifiable as a machine type 
    PNG
    media_image10.png
    365
    766
    media_image10.png
    Greyscale
)
wherein real surroundings of a plant for the installation of at least one configured machine component are captured with a camera system, (Jiang Figure 3 
    PNG
    media_image7.png
    336
    445
    media_image7.png
    Greyscale
, and Figure 9 and Page 470, Left “The hardware setup of the system is provided in Fig. 9. A head-mounted display (HMD) is used to capture live video streams and display the results to the users. The users can walk around the shop floor while they use AHFLE to design the layout plans” 
    PNG
    media_image8.png
    315
    377
    media_image8.png
    Greyscale
)
wherein the virtual 3D-machine measurement sheet is virtually arranged in the captured real surroundings of the plant (Jiang Figure 12 shows virtual machine models alongside real machines in a single image to detect collision, as if the virtual model were alongside the real machine 
    PNG
    media_image9.png
    498
    293
    media_image9.png
    Greyscale
)

Jiang does not appear to explicitly disclose: that the plant is configured with at least one manually configured machine component based on task specifications that include a machine type.


configure the plant with at least one manually configured machine component based on task specifications that include a machine type, and (Delgado-Arana (065) Paragraph 24 machines are configured based on the specific product batch scheduled to be manufactured “producing manufacturing schedules that reduce or limit changeover times by sequencing products having the same or similar product geometry to form production batches … thereby reducing idle time caused by changing or adjusting machines or tools in the process.”, and Paragraph 30 the particular batch can be linked to a machine type “Each machine type may be limited to processing a subset of product families and has a unique processing time for each product family”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang with the method of configuring machines based on the specific product batch being manufactured disclosed by Delgado-Arana (065).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently manufacture the product (Delgado-Arana (065) Paragraph 24).

Jiang in view of Delgado-Arana (065) does not appear explicitly disclose: wherein the at least one virtual 3D-machine measurement sheet is stored in a database on the mobile computer, and wherein the at least one virtual 3D-machine measurement sheet is read out from the database on the mobile computer.


manually generate, based on manually configured machine components from task specifications, at least one associated virtual 3D-machine measurement sheet (Wang (Integrating) Page 391, Right any desired model can be imported into the database interactively (manually generate associated virtual 3D-machine measurement sheets) for use by a designer in the virtual reality system “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models … Model information management is responsible to define, modify and delete the attributes of models by interactive way”, and Page 392, Left the models support a layout design which would meet certain criteria (from the task specifications) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”, and Page 391, Left models can be created using interactive commonly available software (based on the manually configured machine components) “Models needed by VR system are usually created using CAD software, such as CATIA, Pro/E or SolidWorks”)
wherein at least one virtual 3D-machine measurement sheet is stored in a database on the (Wang (Integrating) Page 391, Right any desired model can be imported into the database (generate associated virtual 3D-machine measurement sheets) for use by a designer in the virtual reality system “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models … Model information management is responsible to define, modify and delete the attributes of models by interactive way”, and Page 392, Left the models support a layout design which would meet certain criteria (from the task specifications) “This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065) with the method of selecting machine models from a pre-populated database for a layout design disclosed by Wang (Integrating).  One of ordinary skill in the art would have been motivated to make this modification in order to enable collaboration between different people involved in the layout design process (Wang (Integrating) 391, Right “The model operation management is in charge of importing models from outside of the VR system into the models database. Designer can view these models from different directions by zoom, translation and rotation operation. Model information management is responsible to define, modify and delete the attributes of models by interactive way. These attributes comprise the name, type and technical parameters, etc.”, and 392 “In order to improve the interactive efficiency, CAD modes must be converted … This VR system creates a virtual shop floor, so that layout designer can cooperate with manager in the layout design, with operator also being able to experience and evaluate the layout”)

Jiang in view of Delgado-Arana (065), and further in view of Wang (Integrating) does not appear to explicitly disclose: automatically generate, based on the at least one manually configured machine component from the task specification, at least one associated virtual 3D-machine measurement sheet.

However Cagan teaches:
automatically generate, based on the at least one configured machine component at least one associated virtual 3D-machine measurement sheet, (Cagan Page 608, Right a bounding surface is created for around a 3D model using a computer algorithm, where the bounding box of Jiang could similarly be created “The representation starts with an axial-aligned bounding box of the original object, and the box is recursively subdivided into eight octants”, and Page 603, Right the bounding surfaces can be boxes or tessellated triangles “To reduce the number of triangles to be checked in the intersection calculation, the bounding boxes of the objects and triangles are checked first for intersection”, and Page 605, Left the automated bounding box extraction can come from CAD models generated in another application such as the interactively imported models of Wang (Integrating) “The component geometry can be imported from commercially available CAD packages and octree representations are used for quick interference evaluation between components of complex shapes”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Wang (Integrating) with the method of creating a bounding surface on a 3D model using a computer algorithm disclosed by Cagan.  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently compute intersections between the 3D model and other objects (Cagan Page 603, Right “To reduce the number of triangles to be checked in the intersection calculation, the bounding boxes of the objects and triangles are checked first for intersection”)

Jiang in view of Delgado-Arana (065), and further in view of Wang (Integrating), and further in view of Cagan does not appear to explicitly disclose: that the plant is in a field of a beverage processing industry; and a storage medium readable by the mobile computer, the storage medium comprising instructions readable by the mobile computer which are executable by the mobile computer to:

However Pokorny (791) teaches:
for planning a plant in a field of a beverage processing industry (Pokorny (791) Paragraph 56-57 beverage processing machines are arranged as variations using virtual reality “According to an embodiment of the invention at least a part of the machines is arranged as one of the following machines: bottle erecting machine; material filling machine; cap sorting machine; cap aligning machine; bottle sealing machine … a building and/or the machine arrangement components of a machine arrangement as well as a virtual/reality planning system enables rapid and economic design or variation of a packaging line.”)
a storage medium readable by the mobile computer, the storage medium comprising instructions readable by the mobile computer which are executable by the mobile computer to: (Pokorny (791) Paragraph 3 simulation software runs on a computer “A commercially available simulation program is described in http://www.ika.tz-dd.de; Mar. 20, 2003. This provides computer-assisted simulation of a machine arrangement, also termed process line in the following, having a plurality of processing machines coupled together”, and Paragraph 18 a simulation program is stored on a memory “A simulation device similarly provided in the machine simulation arrangement comprises … a fourth memory for storage of a simulation program.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the system for virtual machine layout in a factory disclosed by Jiang in view of Delgado-Arana (065), and further in view of Wang (Integrating), and further in view of Cagan with the computing system for forming variations of machines in a packaging line disclosed by Pokorny (791).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently analyze the results of the variations in the machine components (Pokorny (791) Paragraph 49 “In this way it is possible to very simply and quickly carry out virtual displacement of elements of a process line in their physical arrangement and to calculate the result of the displacement and represent it to a user with respect to the external appearance within a virtual/reality environment”)

With regard to claim 18, Jiang in view of Delgado-Arana (065), and further in view of Wang (Integrating), and further in view of Cagan, and further in view of Pokorny (791) teaches all the elements of the parent claim 17, and further teaches: wherein the mobile computer is a laptop computer, a tablet computer, data goggles, or a smartphone (Jiang Figure 9 the user has a laptop).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148